Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 11, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148749                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                    SC: 148749                                        Justices
  In re J. McCARRICK, Minor.                                        COA: 317403
                                                                    Chippewa CC Family Division:
                                                                    13-014227-NA

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 16, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the September 16, 2013 and January 10, 2014
  orders of the Court of Appeals, and we REMAND this case to the Court of Appeals for
  its plenary consideration of the respondent’s jurisdictional issue, especially in light of In
  re White, unpublished opinion per curiam of the Court of Appeals, issued December 19,
  2013 (Docket No. 313770); In re McClain/Waters/Skinner, unpublished opinion per
  curiam of the Court of Appeals, issued December 20, 2011 (Docket No. 302460); and In
  re Klemkow, unpublished opinion per curiam of the Court of Appeals, issued September
  16, 2010 (Docket No. 295488). We direct the Court of Appeals’ attention to the fact that
  we have also remanded In re McCarrick/Lamoreaux (Docket No. 148966) to the Court of
  Appeals for reconsideration of the same issue.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 11, 2014
           s0408
                                                                               Clerk